Wallace, J.,
delivered the opinion of the Court, Bhodes, C. J., and Ckoceett, J., concurring:
There was no error in admitting in evidence the letters of Bood, written by him while he was in 'possession of the sheep, and addressed to Bobinson. Hass claimed the property by purchase of Bood; he therefore stood in privity with the latter, and these letters, or any other admissions made by Bood while in possession, going to show how he held the property, would be proper evidence, against Bood himself, or any subsequent transferee of his.
There is nothing in the point that the contract of May, 1863, between Bobinson and Bood, constituted them partners. It was simply an employment of Bood to take care of Bobinson’s sheep, upon the terms that at the end of three years, the original number of 2,000 head should be first returned to Bobinson, and then the increase should be equally divided between Bobinson and Bood. At the time Bood sold to Haas there was no increase whatever over the original number, but several hundred less than that number. Bood could have claimed none of these sheep as against Bobinson; and we have not been pointed to any principle of law by which Haas occupies a more favorable position than Bood, his vendor, would have done.
The Court below refused to instruct the jury, at the instance of the defendant, that as Bobinson had intrusted his *479sheep to Bood to drive to distant parts of tiie State in quest of feed, be thereby gave him credit, and enabled him to impose himself on Haas as the owner of the sheep, and that — Haas having purchased under these circumstances-^-Bobinson, though he might be the true owner of the sheep, could not recover.
The maxim, nemo plus juris, etc., is generally applicable to transfers of chattels. By the general rule of the English common law, a sale of goods made would pass to the purchaser only such title as the vendor had. Sales in market overt formed an exception to this rule, but in this State there is no market overt.
The delivery of the sheep to Bood by Bobinson, was a mere bailment for the benefit of both parties, and did not divest the title of the true owner.
We see no error in the record; and the judgment and order denying a new trial are affirmed.